DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 2/23/2022 are acknowledged.  Claims 14 and 50 are amended; claims 1-13, 15-28, 33-40, 44-49 and 51 are canceled; no claims are withdrawn; claims 52-61 are new; claims 14, 29-32, 41-43, 50 and 52-61 are pending and have been examined on the merits.

Specification
The objection to the specification, as set forth at p. 2 of the previous Office Action is withdrawn in view of the amendment of the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 29-32, 41-43 and 53-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating skin imperfections by daily oral administration of 109 cfu/day of Lactobacillus paracasei CNCM I-2116 (ST11) strain for 57 days (specification, Example 1, pp. 24-27), does not reasonably provide enablement for treating skin imperfections with any schedule of administration.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The claims are drawn to treating skin imperfections chosen from spots, dartres, age marks, and blackheads by the broadly defined oral administration of a composition comprising 108 to 1011 cfu of Lactobacillus paracasei CNCM I-2116 (ST11) wherein the administration can be single administration.
Applicant admits that the observation that the oral administration of Lactobacillus paracasei CNCM I-2116 can treat skin imperfections was surprising (specification, p. 2, ll. 20-25), suggesting that the nature of the invention, the state of the prior art, the level of one of ordinary skill and the level of predictability in the art would not, in and of itself, provide enablement for the claimed method; hence, the artisan of ordinary skill would look to the guidance by the inventor and the working examples for enablement of the method.
Applicant clearly show that daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 to healthy individuals for 57 days resulted in a statistically significant decrease in the subject’s skin imperfections (Table 2, Example 1, pp. 24-27); however, daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 for 29 days did not show a statistically significant reduction in the subject’s skin imperfections (Table 2); hence, it appears that the claimed method is not enabled wherein a single administration (108 to 1011 cfu of Lactobacillus paracasei CNCM I-2116 per day for one day) would meet the claimed method.
The enabled method set forth in the specification requires a daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 for 57 days to see a statistically significant improvement in the subject’s skin complexion because daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 for 29 days DID NOT show a statistically significant reduction in the subject’s skin imperfections.  Thus, a person of ordinary skill in the art at the time of filing would have had to engage in undue experimentation to practice the claimed method commensurate in scope with these claims.
None of dependent claims 29-32, 41-43 and 53-61 require the administration to be for at least 57 days; hence, claims 29-32, 41-43 and 53-61 are also rejected for failing to provide enablement commensurate in scope with the claims.  NOTE: claims 50 and 52 which require the oral administration to be performed for at least 57 days (claim 50) or for at least 2 months (claim 52) are not rejected.
Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  Regarding the rejection of claims 14, 23-24, 27, 29-35 and 41-51 for the scope of enablement not being commensurate with the scope of the claims, Applicant alleges (p. 6) that “One of ordinary skill in the art would have been able to practice the claimed method without requiring any undue experimentation. The Office Action cites to Applicant's less preferred results when the probiotic microorganisms were administered at a dosage of 108 cfu per day for only 29 days.  However, one of ordinary skill in the art would be readily able to adapt the method to either increase the duration of administration or increase the dosage without requiring an undue amount of experimentation”. 
Applicant appears to be suggesting that because a singular embodiment is enabled (Example 1), that therefore no undue experimentation is required to practice the method.  Applicant appears not to understand that said undue experimentation is to practice the claimed method commensurate with the scope of the claims, rather than to practice the singular embodiment set forth in Example 1.  Because the scope of the broadly claimed method encompasses any length of treatment (how many days or weeks the composition must be administered to enable the treatment of skin imperfections), wherein non-enabled methods are clearly encompassed by the claims (i.e. wherein the length of treatment is 29 days or less - Example 1 clearly shows that treatment of an individual with daily oral administration of 109 cfu of the Lactobacillus paracasei CNCM I-2116 strain for 29 days DID NOT show a statistically significant reduction in the subject’s skin imperfections chosen from spots, dartres, age marks, and blackheads), a person of ordinary skill in the art at the time of the invention would clearly have to engage in undue experimentation to practice the method commensurate in scope with these claims.  Hence, Applicant’s argument that the scope of the claimed invention is enabled because a singular specific embodiment, requiring that 109 cfu of Lactobacillus paracasei strain CNCM I-2116 is orally administered to the individual daily for 57 days, is enabled, is unpersuasive because methods encompassed by the claims (such as the daily oral administration of 109 cfu of Lactobacillus paracasei strain CNCM I-2116 for 29 days or less) are ineffective to treat skin imperfections in the individual.
In summary, Applicant’s allegation that the method is enabled commensurate in scope with the claims because the original disclosure shows enablement of a singular, specific embodiment is unpersuasive.  The disclosure in the specification that the claims encompass methods which are clearly not enabled (e.g. the daily oral administration of 109 cfu of Lactobacillus paracasei strain CNCM I-2116 for 29 days was ineffective at treating skin imperfections over placebo, Example 1) further supports that a person of ordinary skill in the art at the time of the invention would have had to engage in undue experimentation to practice the method commensurate in scope with the claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 14, 29-32, 41-43, 50, 52-53 and 56-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trejo et al., US 2006/0269508 (cite A, PTO-892, 7/23/2015; herein “Trejo”) in view of Baur et al., WO 02/28402 (cite 104, IDS, 8/22/2012; herein “Baur”).
Trejo teaches a cosmetic process to regulate the cosmetic appearance of a human patient’s skin comprising orally administering a probiotic microorganism to a human (Abst.) wherein regulating cosmetic appearance means maintaining or improving (i.e. treating) the health and cosmetic appearance of the skin and preventing undesired visually detectable skin conditions [0014], wherein the skin imperfections to be treated include bumps (i.e. skin imperfections which are spots), hyperpigmented skin regions (i.e. skin imperfections which are spots), age spots (i.e. skin imperfections which are spots and skin imperfections which are age marks), blotches of red coloration (i.e. skin imperfections which are spots) and flaking skin (i.e. skin imperfections which are dartre) ([0014], [0017]).  Trejo teaches that the probiotic microorganism to be orally administered to a human can be live Lactobacillus paracasei CNCM I-2116 [0030-1] at a concentration of 107 to 1012 cfu/g [0033] delivered at 0.1 g per day [0034] (107 cfu/g x 0.1 g/day = 106 cfu/day; 1012 cfu/g x 0.1 g/day = 1011 cfu/day) wherein the composition comprises only the probiotic and no optional components [0025].  Trejo teaches that the microorganism can be administered alive [0031].  Trejo teaches that the composition should be administered orally with one or more meals daily (i.e. at least once per day) for an extended period (i.e. 5, 10 or 20 years or for the lifetime of the individual), i.e. for at least 57 days or at least several weeks [0022].
Trejo clearly teaches the amount of probiotic to be administered (see above), teaches that the administration can be in a composition wherein the probiotic is ~ 100% by weight of the composition (500 mg of the probiotic bacteria in a capsule, [0104]) and wherein the amount of probiotic would be a small proportion of the composition (107 to 1012 cfu/g Lactobacillus paracasei CNCM I-2116 administered as a liquid diluted into another beverage, [0020]) but does not specifically recite what the lower limit of the probiotic would be in the liquid solution diluted into another beverage.  Clearly, the dilution (wt% probiotic of the composition) can be any convenient dilution from undiluted (100% probiotic) to diluted (say 1% probiotic) wherein a corresponding greater amount of the more diluted composition would have to be administered (i.e. a 100 fold greater volume would have to be administered for a 1% probiotic composition compared to a 100% probiotic composition) to administer the amount of bacteria taught by Trejo.  Trejo doesn’t teach what dilutions of the probiotic composition are to be administered in Trejo’s cosmetic process; however, a person of ordinary skill in the art at the time of filing would have found it obvious for the probiotic to be at any weight percentage of the composition from 0.33% to 100% in view of the teachings of Baur.
Baur teaches a cosmetic process for balancing the skin’s immune function (Abst.) which, like Trejo, comprises administering an effective amount of probiotic microorganisms wherein the probiotic microorganism is Lactobacillus paracasei CNCM I-2116 (i.e. strain ST11) (p. 6, last ¶) at a preferred concentration of 105 to 1012 cfu/g (p. 7, ¶2).  Baur teaches administration of the probiotic composition wherein the L. paracasei species is in a proportion of 0.33% to 8.4% by weight relative to the total weight of the composition (p. 8, ¶3; 2.1g bacteria in 25 ml of water = 8.4%, 3.3g in 1000 ml water = 0.33%).  As discussed above, Trejo teaches administering the composition in forms wherein the weight of the probiotic in the composition is ~ 100% (500 mg of the probiotic bacteria in a capsule, [0104]).  Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to administer the Lactobacillus paracasei CNCM I-2116 in Trejo at any dilution in the composition from 0.33 wt% to ~ 100 wt% because Trejo teaches that the administered composition can comprise a food or drink composition with the probiotic at very dilute concentrations (e.g. a liquid composition comprising the probiotic further diluted into a secondary beverage) to ~ 100 wt% (probiotic alone in capsule) and Baur teaches that Lactobacillus paracasei CNCM I-2116 can be administered to treat skin conditions at concentrations of 0.33 wt% to 8.4 wt% (weight relative to the total weight of the composition).
Hence, a person of ordinary skill in the art at the time of the invention would have found it obvious to practice the method made obvious by Trejo in view of Baur of orally administering compositions comprising 106 - 1011 cfu live Lactobacillus paracasei CNCM I-2116 daily for an extended period of time (at least 57 days) at concentrations from 0.33 wt% to ~ 100 wt% (weight relative to the total weight of the composition), where the L. paracasei CNCM I-2116 is the only active ingredient, to an individual in need thereof for treating skin imperfections not related to greasy skin or skin prone to greasiness wherein the skin imperfections are spots, dartre or age marks because Trejo teaches that her method is for treating skin imperfections including spots, dartre and age marks, and Trejo teaches the compositions can comprise L. paracasei CNCM I-2116 at ~ 100 wt% of the composition or a very low amount of the composition, and Baur teaches probiotic compositions for oral administration to treat skin conditions given at concentrations of 0.33 wt% of L. paracasei CNCM I-2116 and greater, thus compositions comprising L. paracasei CNCM I-2116 at 0.33 to 100 wt% of the composition are obvious over the disclosure of Trejo and Baur; therefore, claims 14, 29-32 and 41 are prima facie obvious.
Regarding claims 43, 50 and 52-53, Trejo teaches that the composition can be daily orally administered preferably for an extended period of time (i.e. years), in other words, for at least several weeks and for at least 57 days; therefore, claims 43, 50 and 52-53 are prima facie obvious.
Regarding claims 42, 58 and 61, Trejo teaches that the skin imperfections to be treated can be spots, dartre (i.e. flaking skin) or age marks; therefore, claims 42, 58 and 61 are prima facie obvious.
Regarding claims 56-57 and 59-60, Trejo teaches the daily oral administration of 106 cfu/day to 1011 cfu/day of Lactobacillus paracasei CNCM I-2116; therefore, claims 56-57 and 59-60 are prima facie obvious.

Claims 14, 29-32, 41-43, 50 and 52-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Trejo in view of Baur, Gueniche et al., US 2006/0171936 (US Patent documents, cite 15, IDS, 8/22/2012; herein “Gueniche”) and Breton et al., US 2006/0008453 (US Patent documents, cite 12, IDS, 8/22/2012; herein “Breton”).
The discussion of Trejo and Baur regarding claims 14, 29-32, 41-43, 50, 52-53 and 56-61 in the rejection above is incorporated herein.
Trejo teaches the oral administration of 106 - 1011 cfu live Lactobacillus paracasei CNCM I-2116 daily is preferably for an extended period of time which can be years or the rest of the life of the individual [0022] and does not specifically recite that the administration comprises one or more periods of stoppage or being repeated after a period of stoppage.  However, a person of ordinary skill in the art at the time of filing would have found it obvious that periods of stoppage of the administration would occur, especially in the context of administration for the rest of the individual’s life, such as the individual forgetting to take the oral composition, personal emergencies, traveling, vacations, etc.  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the administration would comprise one or more periods of stoppage, but would have also found it obvious that the administration would begin again after the stoppage, especially if the stoppage is accidental.
Additionally, the disclosures of Gueniche and Breton also confirm that periods of stoppage may occur. 
Gueniche teaches methods of treating skin conditions (Abst.) comprising orally administering [0011] compositions which can comprise an effective amount of Lactobacillus paracasei and an effective amount of Bifidobacterium longum [0010] wherein the microorganisms are alive [0065], the Lactobacillus paracasei is Lactobacillus paracasei strain CNCM I-2116 [0013] and compositions comprising 108 to 1011 of each microorganism are administered daily [0064].  Gueniche teaches that administration is generally over a prolonged period of time, lasting at least 4 weeks, or 4 to 15 weeks, with, where appropriate, one or more periods of interruption [0113].
Breton teaches methods of treating skin conditions (Abst.) comprising orally administering compositions which can comprise an effective amount of a microorganism and an effective amount of a divalent inorganic cation [0011] wherein the microorganism can be Lactobacillus paracasei strain CNCM I-2116 [0045], the microorganisms are alive and at a concentration of 105 to 1015 cfu/g [0050] and are administered daily at 106 to 1011 cfu/day [0101].  Breton teaches that administration is generally over a prolonged period of time, lasting at least 4 weeks, or 4 to 15 weeks, with, where appropriate, one or more periods of interruption [0103].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the method made obvious by Trejo in view of Baur can be practiced with one or more periods of stoppage or being repeated after a period of stoppage because occasional disruptions of administration are likely to occur and because Gueniche and Breton teach that similar methods of treating skin conditions with oral compositions comprising live Lactobacillus paracasei strain CNCM I-2116 can be practiced with one or more periods of stoppage; therefore, claims 54-55 are prima facie obvious.

Response to Arguments
Regarding the rejection of claims 14, 23-24, 27, 29-35, and 41-51 under 35 U.S.C. § 103 over Trejo in view of Baur, Applicant argues (pp. 7-9) that “The Lactobacillus paracasei CNCM I-2116 (ST11) is administered at a dosing of 108 to 1011 cfu per day. None of the cited references teach or suggest that orally administering Lactobacillus paracasei CNCM I-2116 (ST11) at this dosing would be effective for treating skin imperfections chosen from spots, dartres, age marks, and blackheads, not related to greasy skin or skin prone to greasiness.” (p. 8, ¶1) and that “Instead, Trejo refers only to the "signs of aging" (Trejo, ¶[0017]), which is very generic and does not specifically suggest conditions relating to spots, dartres, age marks, and blackheads.  In fact, "dartres" and "blackheads" are not even mentioned.” (p. 8, ¶2).  Applicant’s arguments are unpersuasive because, as Applicant admits (p. 8, ¶2), Trejo teaches methods of regulating the cosmetic appearance of human keratinous tissue.  See Trejo Abstract and [0005-6].  Trejo teaches that regulating cosmetic appearance means maintaining or improving (i.e. treating) the health and cosmetic appearance of the skin and preventing undesired visually detectable skin conditions [0014], wherein the skin imperfections to be treated include bumps (i.e. skin imperfections which are spots), hyperpigmented skin regions (i.e. skin imperfections which are spots), age spots (i.e. skin imperfections which are spots and skin imperfections which are age marks), blotches of red coloration (i.e. skin imperfections which are spots) and flaking skin (i.e. skin imperfections which are dartre) ([0014], [0017]).  Trejo teaches that the method for improving the cosmetic appearance of the skin (i.e. treating skin imperfections) can comprise the oral administration to the human subject of Lactobacillus paracasei CNCM I-2116 at 106 cfu/day to 1011 cfu/day [0030-4] wherein the composition comprises only the probiotic and no optional components [0025] and wherein the oral administration continues for years (i.e. comprising administration for several weeks, for 4 to 15 weeks, and for at least 57 days) [0022].
Hence, Applicant’s allegation that persons of ordinary skill in the art would not have found it obvious to practice Trejo’s method to treat skin imperfections chosen from spots, dartres or age marks by the daily oral administration of 106 cfu/day to 1011 cfu/day of Lactobacillus paracasei CNCM I-2116 is thoroughly unpersuasive.  Likewise, Applicant’s allegation that Trejo’s disclosure would not have suggested to persons of ordinary skill in the art any effectiveness of a cosmetic process for treating skin imperfections chosen from spots, dartres, age marks is likewise unpersuasive because Trejo clearly teaches that the purpose of the method is to improve the cosmetic appearance of a subject’s skin wherein the conditions to be improved comprise spots, dartre and age marks.
Applicant appears to suggest that Trejo does not provide an enabling disclosure of the claimed method: “Trejo does not provide any data on the effectiveness of its product” (p. 8, ¶2).  However, Applicant has not provided any evidence to support the allegation that Trejo does not provide an enabling disclosure; hence, the allegation is afforded the weight of practitioner’s argument not supported by evidence.  It is noted that the method made obvious by Trejo comprising orally administering a probiotic microorganism to a human for regulating (i.e. treating) a subject’s cosmetic appearance and improving (treating) the health and cosmetic appearance of the skin, wherein the probiotic microorganism to be orally administered to the human subject can be live Lactobacillus paracasei CNCM I-2116 at a concentration of 107 to 1012 cfu/g administered at 0.1 g per day (i.e. 106 - 1011 cfu/day; 107 cfu/g x 0.1 g/day = 106 cfu/day; 1012 cfu/g x 0.1 g/day = 1011 cfu/day) every day wherein the composition comprises only the probiotic and no optional components wherein the microorganism is administered alive meets the limitations of claim 14 drawn to orally administering Lactobacillus paracasei CNCM I-2116 wherein the L. paracasei is the only active ingredient, wherein the L. paracasei is living, wherein the Lactobacillus paracasei is administered at 108 - 1011 cfu/day.  Hence, if the method of Trejo does not provide any enabling disclosure, then the pending claims lack enablement commensurate in scope with the scope of the claims because the claims encompass the method set forth in Trejo.  
The method steps of the method made obvious by Trejo meet the limitations of the claimed method steps save for the proportion of probiotic to the overall weight of the composition, which would appear to not have any bearing on the enablement of the method (i.e. the amount of Lactobacillus paracasei CNCM I-2116 orally administered to the individual (which Trejo teaches is 106 - 1011 cfu/day) would appear to be more relevant than whether the 106 - 1011 cfu of Lactobacillus paracasei CNCM I-2116 is in a 500 mg capsule (i.e. ~ 100% by weight relative to the total weight of the composition) or 12 oz of yogurt (i.e. ~ 1% by weight relative to the total weight of the composition)).
Regarding the proportion of probiotic to the overall weight of the composition, Trejo teaches compositions comprising ~100 wt% of the probiotic per gram of the overall composition (500 mg of the probiotic bacteria in a capsule, [0104]) as well as compositions wherein the probiotic would be very dilute (as a liquid diluted into another beverage, [0020]), which would appear to be a range encompassing the weight percentages recited in claims 14, 29-32 and 41.  The rejection additionally provides evidence from the teachings of Baur that dilute concentrations of the probiotic are acceptable for administration.  Hence, it is unpersuasive that the disclosure of Trejo does not provide an enabling disclosure because Trejo discloses methods encompassed by the claims.
Applicants’ arguments are unpersuasive.  The rejection has been modified to address claim amendments, new claims and for clarity.
Applicant additionally argues for secondary consideration based on unexpected results (p. 9).  Allegations of unexpected results are evaluated as set forth in MPEP 716.02, which requires several considerations:
A) Evidence of unexpected results are weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention.  Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. § 102 rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973). See MPEP 2131.04.
B) Alleged unexpected results must be commensurate in scope with the claimed invention.  The scope of the method of independent claim 14 encompasses daily oral administration of the composition for 29 days or less.  As demonstrated in the original disclosure (Table 2, Example 1, pp. 24-27), daily oral administration of 109 cfu of Lactobacillus paracasei CNCM I-2116 for 29 days did not show a statistically significant reduction in the subject’s skin imperfections (Table 2).  Hence, the alleged unexpected results are not commensurate in scope with the claimed invention.  Dependent claims 50 and 52 DO limit the compositions to a scope which is commensurate in scope with the alleged unexpected results; hence, incorporation of the limitations of claims 50 or 52 into the independent claim would make the scope of the claims commensurate with the unexpected results.  See MPEP 716.02(d).
C) To support an allegation of unexpected results, the claimed method must be compared to the methods of the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).  There is no comparison to the closest prior art, i.e. to the method of Trejo as discussed in the rejection; hence, Applicant's allegation of unexpected results is unsupported.  See MPEP 716.02(e).
D) Evidence must show results that are unexpected.  Treating skin imperfections by the oral administration of Lactobacillus paracasei CNCM I-2116 is taught in the prior art (e.g. in Trejo); hence, it is unclear what is unexpected or surprising about the claimed oral administration of Lactobacillus paracasei CNCM I-2116 actually treating a subject’s skin imperfections.  Applicant does not disclose what they find surprising about the claimed oral administration of Lactobacillus paracasei CNCM I-2116 actually treating a subject’s skin imperfections in view of the prior art teaching treating skin imperfections with the oral administration of Lactobacillus paracasei CNCM I-2116.  Hence, Applicant’s alleged unexpected results are not unexpected in view of the closest prior art.
Thus, the allegation of secondary consideration based on unexpected results is not persuasive because 1) the ‘unexpected’ results are not commensurate with the scope of the claims, 2) the ‘unexpected’ results have not been compared to the results produced by practicing Trejo’s method, and 3) the ‘unexpected’ results do not appear to be unexpected over what is taught in the prior art.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             

/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651